Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to communications filed on 12/27/2021.
Claims 11 and 16 were amended and 21-28 were added. 
Claims 1-28 are pending.
Claims 1-28 are hereby allowed in the view of the prior art of record

Allowable Subject Matter
Claims 1-28 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination  teaches or suggests to generate an adjusted count of users by applying an adjustment factor based on volume estimates and an updated total volume target to an absolute count of users, the volume estimates corresponding to a number of users that satisfy a model threshold within a first period of time; the determined decreased model threshold being less than the model threshold; determine a decreased model total based 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited. 
The prior art of record teaches non-volatile memory program failure recovery via redundant arrays.  However, it doesn’t teach the claimed limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





1/10/2022
/THORNE E WAUGH/Examiner, Art Unit 2457 

/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457